Citation Nr: 1708970	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for cervical spine torticollis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last remanded in August 2014 for further development.


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of his entire cervical spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for cervical spine torticollis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The Veteran appeals for a higher rating for his service-connected cervical spine torticollis, which is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237.  Diagnostic Code 5237 provides for a 30 percent rating when cervical spine forward flexion is limited to 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  It provides for a 40 percent rating when there is unfavorable ankylosis of the entire cervical spine.  

The current claim dates back to December 2003.  

Based on the evidence, the Board concludes that a schedular rating in excess of 30 percent is not warranted for the Veteran's cervical spine torticollis for any portion of the rating period, as the evidence shows that the Veteran does not have unfavorable ankylosis of his entire cervical spine to warrant the same.  To the contrary, the evidence does not show any ankylosis of the Veteran's cervical spine.  The Veteran does not claim that he has ankylosis of his cervical spine (unfavorable or otherwise), and none of the treatment reports of record suggest or indicate that he does.  

Furthermore, on VA evaluation and examination in July 2004, the Veteran held his neck in a flexed position but could actively extend his neck to 5 degrees of extension, lateral bend to 20 degrees to the left and right, and rotate 25 degrees to the left and right.  X-rays of his cervical spine during a July to August 2006 VA hospitalization did not show ankylosis.  On VA examination in December 2008, the Veteran had forward flexion to about 20 degrees already, and could go up to 25 or 30 degrees.  Extension backwards was to about 10 degrees.  The Veteran's lateral flexion was to 40 degrees to the right even though he could not do left lateral flexion.  He could rotate to 50 degrees to the right, and to 5 degrees to the left.  Additionally, on private evaluation in April 2009, the Veteran had decreased rather than absent range of motion of his cervical spine.  In May 2009, the Veteran had a very difficult time keeping his neck straight or bringing it to the straight position (but was able to do it), and he was unable to flex it to the left side.  On VA evaluation in October 2009, the Veteran was able to flex his cervical spine to the point where he touched his chin to his chest.  Extension was to 20 degrees from the resting position.  Right rotation was to 3 to 10 degrees, left rotation was from 30 to 34 degrees, right side bending was to 30 to 38 degrees, and left side bending was to -2 degrees to 8 degrees.  The Board remanded for another VA examination in August 2014, but on VA examination in October 2014, the Veteran would not let his cervical spine be examined.  In short, the preponderance of the evidence clearly shows that the Veteran does not have unfavorable ankylosis of his entire cervical spine.  

The Veteran reported in March 2007 that his torticollis severely limits his ability to move his head around normally, causes constant pain, and limits his ability to see ahead and what is around him.  The rating criteria for the 30 percent rating assigned, however, already contemplate these impairments and he is receiving the maximum schedular rating for limitation of motion of the cervical spine (without ankyloses).  The Veteran's representative argued in September 2011 that the record shows that the Veteran's cervical spine remains constantly flexed, and that this amounts to unfavorable ankylosis.  However, the Board finds that the Veteran does not have ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  It is clearly not present or nearly approximated as shown by the degree of mobility of the Veteran's cervical spine and the lack of findings, including on X-ray, indicating that there is joint consolidation.  In November 2016, the representative argued that a 40 percent rating is warranted because of the Veteran's head tilt to the right, and also due to functional loss.  The Board also notes that he wears a neck brace.  However, the criteria for a higher rating require unfavorable ankylosis of the entire cervical spine, which clearly is not present or nearly approximated.  The preponderance of the evidence indicates that the Veteran does not have intervertebral disc syndrome, and so consideration of the formula for rating it based on incapacitating episodes is not warranted.


Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected cervical spine torticollis.  The symptoms and impairment caused by it are specifically contemplated by the schedular rating criteria mentioned above.  These include impairment caused by pain and limitation of motion.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected cervical spine torticollis disability and diabetes at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the disability at issue.  Further consideration of TDIU is not warranted.

The benefit of the doubt doctrine has been considered.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to note that it is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  
	


ORDER

A rating in excess of 30 percent for cervical spine torticollis is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


